     Case 1:18-cv-00176-DAD-SKO Document 136 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    TERRY RENEE MCCLURE, et al.,                     No. 1:18-cv-0176-DAD-SKO
 8                       Plaintiffs,
                                                       ORDER GRANTING IN PART REQUEST
 9            v.                                       TO MODIFY SCHEDULING ORDER
10    PRISONER TRANSPORTATION                          (Docs. 132, 133)
      SERVICES OF AMERICA, LLC, et al.,
11
                         Defendants.
12

13

14
             On April 3, 2020, Third-Party Plaintiffs/Defendants Leticia Monique Avalos and Fausto
15
     Avalos, Defendants Prisoner Transportation Services of America, LLC and Cleveland Robert
16
     Wheeler, and Third-Party Defendant Albert T. Gonzalez (“Defendants”), filed a request to modify
17
     the scheduling order by extending the expert discovery deadline and non-dispositive and dispositive
18

19   motions deadlines by approximately sixty days. (Doc. 132; see Doc. 133.) Defendants request that

20   the Court keep the currently scheduled settlement conference, pretrial conference, and trial dates.
21   (Doc. 132 at 4.) Defendants contend that the coronavirus (COVID-19) pandemic has resulted in
22
     the parties being unable to complete expert depositions by the current expert discovery deadline.
23
     (See id. at 3.) On April 9, 2020, Plaintiffs filed a notice of non-opposition to the request. (Doc.
24
     135.)
25

26           The Court finds good cause to extend the deadlines in the scheduling order as requested.

27   However, the Court will adjust certain of the parties’ dates to conform to the Court’s scheduling

28
     Case 1:18-cv-00176-DAD-SKO Document 136 Filed 04/15/20 Page 2 of 2

 1   preferences and will extend the pretrial conference and trial dates as well, to give the Court
 2   sufficient time to rule on dispositive motions. The settlement conference date will remain August
 3
     20, 2020, but the parties may file a request to continue the settlement conference if later deemed
 4
     necessary.
 5
              Accordingly, for good cause shown, the Court GRANTS IN PART the request and will
 6

 7   modify the scheduling order and enlarge the deadlines as follows:

 8
         Event                                        Prior Date                        Continued Date
 9       Expert Discovery Completion                  April 10, 2020                    June 26, 2020
         (pertaining to depositions of Dr.
10       Wobrock and the rebuttal
         expert disclosed to rebut Dr.
11
         Wobrock only)1
12       Non-Dispositive Motion Filing                April 27, 2020                    July 10, 2020

13       Non-Dispositive Motion Hearing               May 27, 2020                      August 12, 2020

14       Dispositive Motion Filing                    May 8, 2020                       July 17, 2020

15       Dispositive Motion Hearing                   June 16, 2020                     August 25, 2020
         Settlement Conference                        August 20, 2020                   Unchanged
16
         Pretrial Conference                          August 24, 2020                   October 26, 2020, at 2:30
17
                                                                                        p.m.
18       Trial                                        October 20, 2020                  January 5, 2021, at 8:30
                                                                                        a.m.
19

20   IT IS SO ORDERED.
21
     Dated:      April 14, 2020                                              /s/   Sheila K. Oberto                    .
22                                                               UNITED STATES MAGISTRATE JUDGE
23

24

25   1
       The Court previously extended the rebuttal expert disclosures deadline and expert discovery deadline for the limited
     purpose of rebuttal expert disclosures and discovery related to Dr. Wobrock, the expert disclosed by Defendants Leticia
26   Monique Avalos and Fausto Avalos, and any experts disclosed to rebut Dr. Wobrock. (See Doc. 122 at 2.) The parties
     now state that only Defendants Prisoner Transportation Services of America, LLC and Cleveland Robert Wheeler
27   disclosed such a rebuttal expert, and request that the expert discovery deadline be extended for the limited purpose of
     “depositions of Dr. Wobrock and the rebuttal expert disclosed to rebut Dr. Wobrock only.” (Doc. 132 at 4.) For good
28   cause shown, and because no party opposes the request, the extension will be so limited.
                                                                2
